Citation Nr: 1004355	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for service-connected otitis media, catarrhal, with 
bilateral hearing loss, from February 22, 2006, to June 22, 
2009.

2.  Entitlement to a disability rating greater than 70 
percent for service-connected otitis media, catarrhal, with 
bilateral hearing loss, from June 23, 2009.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected depression associated with 
otitis media, catarrhal, with bilateral hearing loss, from 
March 21, 2007, to June 25, 2009.

4.  Entitlement to a disability rating greater than 30 
percent for service-connected depression associated with 
otitis media, catarrhal, with bilateral hearing loss, from 
June 26, 2009.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to 
November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee.

In February 2009, the Veteran and his spouse testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the Veteran's claims file.

This matter was previously before the Board in May 2009, at 
which time it was remanded for additional development.  It 
is now returned to the Board.

During the pendency of this appeal, by rating action dated 
in September 2009, the RO determined that the Veteran's 
service-connected otitis media, catarrhal, with bilateral 
hearing loss, warranted a 70 percent disability rating from 
June 23, 2009.  The RO also determined that the Veteran's 
service-connected depression warranted a 30 percent 
disability rating from June 26, 2009.  Applicable law 
provides that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law 
and regulation, and that a claim remains in controversy 
where less than the maximum available benefits are awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not 
withdrawn the appeal as to the foregoing issues, therefore, 
they remain in appellate status.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  VA audiological examinations conducted in June 2005 
revealed, at worst, a Level VI hearing impairment in the 
right ear and a Level VII in the left ear; in May 2006 
revealed, at worst, a Level VI impairment in the right ear 
and a Level VIII in the left ear; and in June 2007 revealed, 
at worst, Level VIII impairment in the right ear and a Level 
VI in the left ear.

2.  VA audiological examination conducted in June 2009 
revealed, at worst, a Level XI hearing impairment in the 
right ear and a Level VIII in the left ear.

3.  From March 21, 2007, to June 25, 2009, the Veteran's 
depression was manifested by no more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

4.  From June 26, 2009, the Veteran's depression has been 
manifested by a severe mood condition leaving him feeling 
useless, worthless, depressed, and unmotivated.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 40 percent for service-connected otitis media, 
catarrhal, with bilateral hearing loss, from February 22, 
2006, to June 22, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic 
Codes 6100, 6201 (2009).

2.  The criteria for a disability rating greater than 70 
percent for service-connected otitis media, catarrhal, with 
bilateral hearing loss, from June 23, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables 
VI, VII, Diagnostic Codes 6100, 6201  (2009).

3.  From March 21, 2007, to June 25, 2009, the criteria for 
a disability rating greater than 10 percent for depression 
associated with otitis media, catarrhal, with bilateral 
hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.126, 
4.130, Diagnostic Codes 9433, 9440 (2009).

4.  From June 26, 2009, the criteria for a 50 percent 
disability rating, and no higher, for depression associated 
with otitis media, catarrhal, with bilateral hearing loss, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.126, 4.130, Diagnostic 
Codes 9433, 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon 
VA.  Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the 
claimant. 

By letters dated in May 2005, April 2006, March 2007, May 
2007, February 2008, May 2008, and June 2009 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letters dated in 
February 2008 and June 2009.

Concerning the claim for an increased initial disability 
rating for depression, the Board notes that this is an 
appeal arising from a grant of service connection in 
September 2007 rating decision; and as the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify the Veteran in this case has 
been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letters and other 
correspondence provided by the RO, the Veteran was notified 
of the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned. 

For the remaining increased-compensation claims, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran 
of the necessity of providing, on his own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability 
be found, a disability rating would be determined by 
applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been 
medically evaluated.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
Veteran's favor.  38 C.F.R. § 4.3.  If there is a question 
as to which disability rating to apply to the Veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, concerning the claim for 
the depression, the Board notes that the Veteran is 
appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. 4.6 (2009).  Use of terminology such 
as "severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2009). 

Otitis media, catarrhal, with bilateral hearing loss 

The Veteran's catarrhal otitis media is currently rated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6201, which provides the rating criteria for chronic 
nonsuppurative otitis media with effusion (serous otitis 
media).  This diagnostic code provision holds that the 
disability is to be rated based on hearing impairment.

In rating service-connected hearing impairment, disability 
ratings are derived from mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Disability ratings of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test 
(Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level 
I, for essentially normal hearing acuity, through level XI 
for profound deafness.  An examination for hearing 
impairment for VA purposes must be conducted by a State-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2009).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect.  38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85(d). Table VII, (Percentage 
Evaluations for Hearing Impairment) is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  
The percentage evaluation is located at the point where the 
rows and column intersect.  38 C.F.R. § 4.85(e) (2009).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

From February 22, 2006, to June 22, 2009

Service connection for otitis media was granted by the RO by 
rating action dated in March 2000, at which time a 
noncompensable disability rating was assigned from October 
27, 1994.  In March 2003, the Veteran requested an increase 
in his disability rating.  By rating action dated in April 
2003, the RO determined that the Veteran's otitis media 
warranted a 20 percent disability rating, effective as of 
February 14, 2003, the date of his claim for an increased 
disability rating.  In April 2005, the Veteran again 
requested an increase in his disability rating.  By rating 
action dated in July 2005, the RO determined that the 
Veteran's otitis media warranted a 30 percent disability 
rating, effective as of April 27, 2005, the date of his 
claim for an increased disability rating.

Thereafter, in February 2006, the Veteran requested an 
increase in his disability rating as his disability had 
increased in severity since his last VA examination.  By 
rating action dated in July 2006, the RO determined that the 
Veteran's otitis media warranted a 40 percent disability 
rating, effective as of February 22, 2006, the date of his 
claim for an increased disability rating.  The Veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

A VA audio examination report dated in June 2005 shows that 
the Veteran described having difficulty understanding 
speech, especially in the presence of background noise.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
60
70
75
80
71.25
LEFT
55
70
70
75
67.50

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 64 percent in the left ear.  
The examiner concluded that the Veteran had severe to 
profound sensorineural hearing loss in each ear.

Under Table VI of the regulations, the Veteran's hearing 
level in the right ear was VI and his hearing level in the 
left ear was VII.  Under Table VII of the regulations, such 
a combination of hearing impairment warrants a 30 percent 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

The Board also considered whether a higher disability rating 
might be warranted based on exceptional patterns of hearing 
impairment.  However, while the Veteran's  pure tone 
thresholds in June 2005 were at 55 decibels or more at each 
of the four specified frequencies in each ear, rating under 
Table VIa would not result in a higher disability rating as 
the Veteran's hearing level in the right ear would be VI and 
his hearing level in the left ear would be as V.  Under 
Table VII of the regulations, such a combination of hearing 
impairment would warrant a 20 percent disability rating.  38 
C.F.R. § 4.85, Tables VIa and VII, Diagnostic Code 6100 
(2009).

A VA audio examination report dated in May 2006 shows that 
the Veteran reported having difficulty understanding 
conversation, especially in the presence of noise.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
45
60
75
75
63.75
LEFT
50
70
70
75
66.25

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 52 percent in the left ear.  
The examiner concluded that the Veteran had moderate to 
severe bilateral mixed hearing loss.  In an associated VA 
ear examination report, the examiner concluded that there 
was no evidence of chronic ear disease outside of his 
sensorineural hearing loss.

Under Table VI of the regulations, the Veteran's hearing 
level in the right ear was VI and his hearing level in the 
left ear was VIII.  Under Table VII of the regulations, such 
a combination of hearing impairment warrants a 40 percent 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

In considering whether a higher disability rating might be 
warranted based on exceptional patterns of hearing 
impairment, the Board finds that a greater disability rating 
is not warranted under Table VIa as the Veteran's pure tone 
threshold in May 2006 was not 55 decibels or more at each of 
the four specified frequencies in either ear.  Additionally, 
given that the evidence does not reflect a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz, a higher 
disability rating pursuant to section 4.86(b) is also not 
warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2009).

A VA audio examination report dated in June 2007 (along with 
an associated addendum dated in September 2007) shows that 
the Veteran described having difficulty understanding 
speech.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
80
85
85
85
83.75
LEFT
60
75
75
85
73.75

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 80 percent in the left ear.  
The examiner concluded that the Veteran had mild to profound 
sensorineural hearing loss in the left ear and severe to 
profound sensorineural hearing loss in the right ear.

Under Table VI of the regulations, the Veteran's hearing 
level in the right ear was VIII and his hearing level in the 
left ear was V.  Under Table VII of the regulations, such a 
combination of hearing impairment warrants a 30 percent 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

In considering whether a higher disability rating might be 
warranted based on exceptional patterns of hearing 
impairment, the Board finds that under Table VIa,  the 
Veteran's hearing level in the right ear would be VIII and 
his hearing level in the left ear would be VI.  Under Table 
VII of the regulations, such a combination of hearing 
impairment would warrant a 40 percent disability rating.  38 
C.F.R. § 4.85, Tables VIa and VII, Diagnostic Code 6100 
(2009).

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a disability rating for 
the Veteran's bilateral hearing loss higher than the 40 
percent which has already been assigned for the period from 
February 22, 2006, to June 22, 2009.  Even having considered 
whether a higher disability rating might be warranted based 
on exceptional patterns of hearing impairment, there is no 
time during the stated period which the Veteran's disability 
warranted a higher disability rating.  As indicated above, 
the assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Schedule to 
the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  
To put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise. Audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

From June 22, 2009

A VA audio examination report dated in June 2009 shows that 
the Veteran described having difficulty understanding 
conversations in most situations.  Audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
75
85
90
95
86.25
LEFT
60
80
75
80
73.75

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 52 percent in the left ear.  
The examiner concluded that the Veteran had moderate to 
profound sensorineural hearing loss with poor discrimination 
in the left ear and severe to profound sensorineural hearing 
loss with very poor discrimination in the right ear.

Under Table VI of the regulations, the Veteran's hearing 
level in the right ear was XI and his hearing level in the 
left ear was VIII.  Under Table VII of the regulations, such 
a combination of hearing impairment warrants a 70 percent 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).

In considering whether a higher disability rating might be 
warranted based on exceptional patterns of hearing 
impairment, the Board finds that under Table VIa,  the 
Veteran's hearing level in the right ear would be VIII and 
his hearing level in the left ear would be VI.  Under Table 
VII of the regulations, such a combination of hearing 
impairment would not warrant a disability rating greater 
than 70 percent, but rather a 40 percent disability rating.  
38 C.F.R. § 4.85, Tables VIa and VII, Diagnostic Code 6100 
(2009).

Based on this record, the Board finds that the evidence does 
not demonstrate entitlement to a disability rating for the 
Veteran's bilateral hearing loss higher than the 70 percent 
which has already been assigned for the period from June 23, 
2009.  Even having considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment, there is no time during the stated 
period which the Veteran's disability warranted a higher 
disability rating.  As indicated above, the assignment of 
disability ratings for hearing impairment are derived by the 
mechanical application of the Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 345.  There is very 
little judgment involved in determining the rating.  The 
law's provisions are clear and precise, and audiometric 
testing results are dispositive evidence for a claim for a 
higher disability rating for hearing loss.

The Board has also considered rating the Veteran's condition 
under other possibly applicable diagnostic code provisions.  
However, there is no evidence that the Veteran has diagnoses 
of chronic suppurative otitis media, as the Veteran has been 
diagnosed with serous otitis media.  There was also no 
evidence of mastoiditis, cholesteatoma; peripheral 
vestibular disorders; or Meniere's syndrome.  Therefore, 
rating the Veteran's disability under Diagnostic Codes 6200, 
6204, or 6205 would not assist the Veteran in obtaining a 
higher disability rating. Therefore, the Board finds that 
Diagnostic Code 6101 is the most appropriate code for rating 
his disability.

The Board recognizes the February 2009 testimony of the 
Veteran and his spouse as to the severity of his catarrhal 
otitis media with bilateral hearing loss.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, 
neither the Veteran nor his spouse is not competent to 
provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy the diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the 
weight of the competent objective medical evidence in 
greater than the assertions of the Veteran and his spouse.

Because of the mandatory application of such criteria, no 
reasonable doubt exists in this matter such that the benefit 
of the doubt may be applied in favor of the Veteran. Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


Depression

The Veteran's service-connected depression, associated with 
otitis media, catarrhal, with bilateral hearing loss, has 
been rated as 10 percent disabling from March 21, 2007, to 
June 25, 2009, and as 30 percent disabling from June 26, 
2009, pursuant to rating criteria for major depressive 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  Mood disorders, which include major depressive 
disorder, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this diagnostic code provision, 
a 10 percent disability rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating 
a claim for an increased disability rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted that use of terminology such as 
"mild or moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

From March 21, 2007, to June 25, 2009

A VA examination report dated in July 2007 shows that the 
Veteran reported that he would maintain an average mood.   
He added that he would sometimes get nervous,  and that his 
nerves had been getting worse for several years.  He 
described having irritability, frustration over efforts to 
getting increased ratings, and feelings of depression.  
Mental status examination showed that he was fully 
cooperative, interacted in an appropriate manner, 
cooperatively responded to questions, and initiated relevant 
spontaneous conversation.  He interacted in a very pleasant 
and congenial manner.  Rapport was readily established.  He 
was appropriately and neatly attired, and had good grooming 
and hygiene.  He seemed adequately nourished.  His behavior 
was fully appropriate.  He had good eye contact.  He sat 
calmly in his chair throughout the interview.  Motor 
behavior was calm and within normal limits.  He was fully 
alert and oriented.  Speech was generally normal with regard 
to production, volume, content, and clarity.  Thought 
processes were logical, coherent,  and goal-directed.  No 
delusional material was elicited.  There was no memory 
deficit.  Attention and concentration were functional to the 
interview.  Insight appeared fair to good.  Judgment 
appeared intact.  Affect was appropriate.  Mood was mildly 
depressed.  He denied suicidal or homicidal ideations.  He 
denied panic attacks, impaired impulse control, or obsessive 
or ritualistic behavior.  The diagnosis was depressive 
disorder, not otherwise specified.  A GAF of 65 was 
assigned.

VA outpatient treatment records dated from March 2007 to 
June 2009 show intermittent treatment for symptoms 
associated with depression.  The Veteran's depression was 
noted to be stable, and that he was generally doing well on 
medication.

In examining the evidence in this case, the Board concludes 
that for the period extending from March 21, 2007, to June 
25, 2009, the findings do not approximate the criteria for 
the assignment of a higher disability rating.  The VA 
examination report in July 2007 shows that the Veteran was 
able to function at a fairly high level occupationally and 
socially.  He was assigned a GAF of 65 which is indicative 
of some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The competent medical evidence of record during this period 
has consistently reported that the Veteran's thought 
processes were logical, coherent, and goal-directed; speech 
was generally normal; there was no memory deficit; insight 
was fair to good; judgment was intact; affect was 
appropriate; and mood was mildly depressed.  This type of 
symptomatology is already contemplated by the currently 
assigned 10 percent disability rating.

The competent medical evidence of record does not establish 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  As such, 
the schedular criteria for a 30 percent disability rating 
have not been met.

The Veteran is certainly competent to report that his 
symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in 
evaluating a claim for an increased schedular rating, VA 
must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests 
that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, 
he is not competent to make such an assertion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The preponderance of the evidence is against a disability 
rating higher than 10 percent for the Veteran's depression 
from March 21, 2007, to June 25, 2009.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51. 

From June 26, 2009

A VA examination report dated in June 2009 shows that the 
Veteran presented at the examination with a clean 
appearance, neatly groomed, and appropriately and casually 
dressed.  Psychomotor activity was tense with some 
fidgeting.  Speech was spontaneous, rapid, clear, and 
coherent.  His attitude toward the examiner was cooperative, 
friendly, and attentive.  Affect was constricted.  Mood was 
anxious, dysphoric and irritable.  He was said to have a 
short attention span.  His orientation was intact to person, 
time and place.  Thought process was goal directed, linear, 
and on task.  Thought content was unremarkable.  He was said 
to understand the outcome of behavior.  His intelligence was 
average.  His insight was described as having an 
understanding that he had a problem.  There was sleep 
impairment.  There were no delusions or hallucinations.  
There was no inappropriate behavior.  Proverbs were 
interpreted appropriately.  There were no obsessive or 
ritualistic behaviors.  There were no panic attacks, or 
homicidal or suicidal thoughts.  Impulse control was good, 
and there were no episodes of violence.  He was able to 
maintain minimum personal hygiene, and had no problems with 
activities of daily living.  Immediate and recent memory 
were normal, and remote memory was moderately impaired.  The 
diagnosis was mood disorder with depressive features 
secondary to medical conditions.  A GAF of 50 was assigned.  
The examiner described the occupational and social 
impairment due to the mental disorder as an occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks due to mental 
disorder signs and symptoms, but with generally satisfactory 
functioning.  He added that if the Veteran was unable to 
work, it was because of the effects and limits of his 
physical conditions, and not the mood disturbance.  
Nonetheless, the mood condition was considered severe, 
leaving him feeling useless, worthless, depressed, and 
unmotivated.

A VA outpatient treatment record dated in July 2009 shows 
that the Veteran was assessed to have depression and anxiety 
disorders, not otherwise specified, and that a GAF of 60 was 
assigned.

On review, the Board finds that the competent medical 
evidence of record dated from June 26, 2009, is probative of 
a disability picture of the Veteran's depression that more 
nearly approximates the criteria for a 50 percent disability 
rating.  In this regard, the evidence shows that the 
Veteran's depression is primarily manifested by occupational 
and social impairment with constricted affect; anxious, 
dysphoric and irritable mood; sleep impairment; and 
moderately impaired remote memory.  Notably, the VA examiner 
in June 2009 concluded that his mood condition was  severe, 
leaving him feeling useless, worthless, depressed, and 
unmotivated.

The Board further finds, however, that a higher disability 
rating of 70 percent is not warranted at any time during the 
applicable appellate period.  Significantly, the evidence 
does not show that the Veteran's depression was manifested 
by symptoms suggestive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a work-like setting).

Rather, the evidence shows that the Veteran is well-groomed 
and maintains good eye contact during examination.  His 
speech is goal-directed, and he is oriented as  


to time, place, and person.  Although the June 2009 VA 
examiner assigned a GAF of 50, which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, it was indicated that 
such impairment was occasional with generally satisfactory 
functioning, and that if the Veteran was unable to work, it 
was because of the effects and limits of his physical 
conditions, and not the mood disturbance.  Subsequent to the 
June 2009 VA examination, in July 2009, a VA outpatient 
treatment record did reveal that the Veteran GAF score was 
60, which is indicative of moderate symptomatology.

Therefore, the Board finds that the above-noted evidence 
does not show that the disability picture associated with 
the Veteran's depression is productive of symptomatology 
warranting a 70 percent disability rating for the applicable 
time period.  Thus, the Board concludes that the criteria 
for a disability rating higher than 50 percent for 
depression from June 26, 2009, are not met or nearly 
approximated.

As noted above, the Veteran and his spouse are certainly 
competent to describe his depression symptomatology.  See 
Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  
However, as lay persons, they are not competent to diagnose 
the severity of the depression because they have not been 
shown to have the requisite medical expertise.  See 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 50 percent 
disability rating, but not greater, from June 26, 2009.  As 
noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to 
be no identifiable period prior to June 26, 2009, during 
which the Veteran's depression warranted a rating higher 
than 10 percent; and no identifiable period since June 26, 
2009, during which the depression warranted a rating higher 
than 50 percent.




Extra-schedular consideration

Finally, the Board finds that the Veteran's otitis media and 
depression do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  
If the factors of step two are found to exist, the third 
step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's otitis media and 
depression.  Accordingly, the claim will not be referred for 
extra-schedular consideration.






								[Continued on Next 
Page]

ORDER

A disability rating greater than 40 percent for service-
connected otitis media, catarrhal, with bilateral hearing 
loss, from February 22, 2006, to June 22, 2009, is denied.

A disability rating greater than 70 percent for service-
connected otitis media, catarrhal, with bilateral hearing 
loss, from June 23, 2009, is denied.

An initial disability rating greater than 10 percent for 
service-connected depression associated with otitis media, 
catarrhal, with bilateral hearing loss, from March 21, 2007, 
to June 25, 2009, is denied.

A disability rating of 50 percent for depression associated 
with otitis media, catarrhal, with bilateral hearing loss, 
is granted from June 26, 2009, subject to the applicable 
criteria governing the payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


